DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections	Examiner notes that the claim objections previously set forth are withdrawn in view of the amendments.
New claim objections necessitated by amendments.

35 U.S.C. 112(a) rejections
Examiner notes the 112(a) rejections of claims 1-2, 10, 14-15 previously set forth are withdrawn in view of the amendments.
Examiner notes that while amendments were made to claim 6, the amendments do not appear to overcome the 112(a) rejection and no arguments were presented as to how they do overcome the rejection. The 112(a) rejection of claim 12 is directed towards the over-inclusiveness bias and how it is not described by the specification in such a way that a person having ordinary skill would have recognized the inventor had possession of the claimed invention.
New 112(a) rejections necessitated by amendment.

35 U.S.C. 112(b) rejections
Examiner notes the 112(b) rejections of claims 1, 3, 4, 16 previously set forth have been withdrawn in view of the amendments. 

New 112(b) rejections necessitated by amendment

35 U.S.C. 103 rejections
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. For example, applicant argues “Fig. 16 describes the process of changing the brightness of stiffness image data that is shear wave speed image. See paragraph [0168] of Watanabe. Therefore, distinct regions in Fig. 16 may be boundaries of distinct shear wave speed image data, but cannot be boundaries of the displacement image data that shows shear wave displacement amplitudes. Watanabe thus does not disclose combining boundaries between distinct regions in the displacement image data (displacement amplitudes of the shear wave) with stiffness image data (propagation speed of the shear wave), as is recited in claim 1” (REMARKS. Pg. 8-9). Examiner respectfully disagrees in that [0168] discloses in Fig. 16 the process of changing the brightness of the stiffness image data using the magnitude of displacement  and [0169] describes in further detail that the magnitude of displacement at each point in the scan area is evaluated and uses thresholds of the maximum amount of displacement to determine the regions of high (upper region), medium (25a), and low (25b). Examiner notes the magnitude of displacement at each point corresponds to the displacement image of fig. 15. Furthermore, [0158] goes into further detail that in fig. 15 it is understood that the displacement is larger at a point in the upper position and the reliability is high and the displacement is smaller at a point in the lower position, and the reliability is low, thus a direct connection is made between the distinct regions (i.e. high reliability, medium reliability, and low reliability) of the qualitative elasticity image which are combined with the quantitative elasticity image as depicted in fig. 16. 


Claim Objections
Claim 3 is objected to because of the following informalities: “of the boundaries between the distinct regions the qualitative tissue” should read –of the boundaries between the distinct regions of the qualitative tissue—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite the limitation “a quantitative tissue elasticity map of propagation speed of the shear wave propagating through the target tissue”. Examiner notes that there appears to be no support that the quantitative tissue elasticity map is ‘of propagation speed of the shear wave propagating through the target tissue’. In fact, the only instance of shear wave speed appears to be in [0043] of applicant’s specification and these appear to be examples of preexisting ablation monitoring systems and not the application at hand. While [0003] of applicant’s specification appears to disclose that tracking pulses can be used to measure velocity which is often proportional to the stiffness of tissue, this does not provide sufficient support that the claimed quantitative tissue elasticity map is ‘of propagation speed of the shear wave propagating through the target tissue”. Finally, based on applicant’s specification, the quantitative tissue elasticity map appears to be a stiffness image/map (PGPub [0071]) or an image of young’s modulus (See at least fig. 10c (PGPub [0038] and [0072])). For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
	Claims 2 and 15 recite the limitation “derive a contour plot comprising a contour line demarcating regions of similar decorrelation from the qualitative elasticity map based on correlation values between the displacement amplitudes of the shear wave at two laterally-spaced points within the target”. Examiner notes that claim 1 sets forth that the qualitative elasticity map is a map of displacement amplitude of the shear wave propagating through, however, [0046] of applicant’s PGPub discloses the qualitative shear wave reconstruction map may comprise a shear wave displacement amplitude reconstruction map (see fig. 6A) or a shear wave decorrelation reconstruction map (see fig. 6B) and [0057] of applicant’s PGPub clearly sets forth a difference between the displacement amplitude map and a decorrelation map (“decorrelations maps may be preferred over shear wave amplitude displacement maps”) of which the contour map is derived [0068]-[0069], however, no such plot is disclosed as being derived from the shear wave displacement amplitude map. In other words, there is not sufficient support for deriving a contour plot from the qualitative elasticity map of displacement amplitude. Thus, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 6 recites the limitation “wherein the set of criteria comprises an over-inclusiveness bias, such that the contour line of best fit comprises the contour line that defines a greatest area of tissue”. Examiner notes that while there is literal support for the limitation in [0009] and [0072], there is no disclosure for describing what an over-inclusiveness bias is nor how it is user selectable. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recites the limitation “wherein the processor is further configured to derive a contour plot demarcating regions of uniform stiffness from the qualitative tissue elasticity map” in lines 2-3. It is unclear if these are the regions of claim 1 or a different set of regions. For examination purposes it has been interpreted to mean any set of regions, however, clarification is required. 
Claims 2 and 15 recite the limitation “deriving a contour plot comprising a contour line demarcating regions of similar decorrelation from the qualitative tissue elasticity map”. It is unclear how the contour line demarcates regions of similar decorrelation from the qualitative tissue elasticity map of tissue displacement amplitudes as required by claim 1. For examination purposes, it has been interpreted that the regions of similar decorrelation may be from a qualitative tissue elasticity map which uses tissue displacement amplitudes, however, clarification is required
Claims 2 and 15 recite the limitation “a contour line demarcating regions of similar decorrelation” in line 2. It is unclear if the contour line is the same as the boundary of the region of increased stiffness or is one of the boundaries between distinct regions of claims 1 and 14 or if it is a different contour line. It is further unclear if the regions of similar decorrelation include the region of increased stiffness or the distinct regions in the qualitative of claims 1 and 14 or if they are different regions. For examination purposes, it has been interpreted to mean any contour demarcating any regions and may be one of the boundaries and/or regions of claims 1 or 14 respectively, however, clarification is required. 
Claims 4 and 17 recite the limitation “determining the contour line of best fit around the region of increased stiffness”. It is unclear if the limitation is intending to further limit the contour line of claim 2 to be a contour line of best fit, or if this is an additional contour line. For examination purposes, it has been interpreted to mean the contour line from claim 2 is a contour line of best fit. 

Claim 6 recites the limitation “wherein the set of criteria comprises an over-inclusiveness bias, such that the contour line of best fit includes the entirety of the target tissue”. It is unclear what is meant by an over-inclusiveness bias in light of the 35 U.S.C. 112(a) rejection previously presented. For examination purposes, it has been interpreted to mean that the contour line may include pixels outside of the area of increased stiffness, however, clarification is required. Furthermore, it is unclear how the contour line of best fit includes the entirety of the target tissue when the contour line of best fit is of best fit around the region of increased stiffness which is within the target tissue. In other words, the limitation makes it seem as though the contour line does not demarcate regions of similar decorrelation and is a contour line of best fit around the region of increased stiffness, but rather is a boundary/edge of the tissue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(	1) as being anticipated by Watanabe (US 20150164480 A1), hereinafter Watanabe.
Regarding claims 1, 14, and 20,
Watanabe discloses an ultrasound imaging system for shear wave imaging comprising: 
an ultrasound transducer (at least fig. 1 (101) and corresponding disclosure in at least [0029]) 
a beamformer (at least fig. 1 (120 and 110) and corresponding disclosure in at least [0030] and [0039]) configured to: 
transmit, from the ultrasound transducer (101), tracking pulses ([0044] which discloses the transmission unit 110 causes the ultrasound probe to transmit an observation pulse multiple times for a plurality of scanlines) in response to a push pulse ([0044] which discloses the observation pulse is for observing displacement produced by the push pulse), wherein the push pulse generates a shear wave in a target tissue ([0044] which discloses the push pulse produces displacement caused by a shear wave generated by acoustic radiation force. Examiner notes the push pulse would generate the shear wave by acoustic radiation force) and the tracking pulses are spatially planned to intersect the shear wave at one or more locales ([0044] which discloses the observation pulse is transmitted to observe the propagation speed of the shear wave produced by the push pulse for each sample point (i.e. one or more locales) in the scan area); 
and receive, from the ultrasound transducer, echo signals where the tracking pulses intersected the shear wave ([0044] which discloses the reception unit (120) generated reflected-wave data (i.e. echo signals) where the tracking pulses intersected the shear wave data); 25a
and a processor (at least fig. 1 (100) and corresponding disclosure in at least [0030]) in communication with the beam former (120 and 110) and configured to: 
generate a qualitative tissue elasticity map (at least fig. 15 and corresponding disclosure in at least [0156]-[0159]) of displacement amplitude of the shear wave propagating through the target tissue based on the received echo signals based on the displacement amplitude of the shear wave propagating through the target tissue (Examiner notes that fig. 15 is a displacement image which is generated based on the received echoes and is based on displacement amplitude according to [0157]); 
generate a quantitative tissue elasticity map (at least fig. 2 and corresponding disclosure in at least [0054]) of propagation speed of the shear wave propagating ([0049] which discloses the shear wave speed can be used as a physical quantity representing the stiffness of living tissue and [0053] which discloses shear wave speed image data can be used as stiffness image data which is the image depicted in fig. 2) through the target tissue based on time-of-flight of the received echo signals ([0047] which discloses the propagation speed of the shear wave is calculated by performing spatial differentiation of the arrival time (i.e. time of flight) of the shear wave); 
and determine a boundary of a region of increased stiffness (at least fig. 17 and corresponding disclosure [0171] which discloses the stiffness image data is partially hidden. Examiner notes in its broadest reasonable interpretation the upper region not hidden is interpreted as the boundary of a region of increased stiffness since at least a portion of it has an increased stiffness as indicated by the elasticity scale) within the target tissue by combining boundaries between distinct regions in the qualitative tissue elasticity map (at least fig. 16 and corresponding disclosure [0168]-[0170] which discloses the distinct regions of high (upper), medium (25a), and low (25b) reliability. Examiner notes the three regions are disclosed as distinct regions in the qualitative tissue elasticity map since they use a threshold value to determine if values in the qualitative tissue elasticity map (i.e. fig. 15) are above threshold (upper), below the threshold and greater than a second threshold (25a), or below a second threshold (25b). In other words, these are three distinct regions that can be found in the qualitative tissue elasticity map based on the magnitude of displacement values) with the quantitative tissue elasticity map (see at least fig. 16. Examiner notes the distinct regions are overlaid on the quantitative tissue elasticity map of fig. 2 as disclosed in [0170]).
	
	Examiner notes the system of Watanabe would comprise a non-transitory computer-readable medium comprising executable instructions of claim 20 which when executed would cause the processor to perform the method of claim 14. 

Regarding claim 7,
	Watanabe discloses the elements of claim 1 as previously stated. Watanabe further discloses further comprising generating a hybrid tissue elasticity map (at least fig. 17 and corresponding disclosure in at least [0168]-[0170]) based on the determined boundary of the region of increased stiffness. Examiner notes fig. 17 is considered a hybrid image of reliable data (i.e. upper portion) of the displacement image data and the stiffness data of the qualitative image)
	
	Regarding claim 8,
	Watanabe discloses the elements of claim 7 as previously stated. Watanabe further discloses wherein the processor (100) is configured to generate the hybrid map by masking at least one area of the hybrid map outside of the determined boundary (at least fig. 17. Examiner notes the white portion is hidden (i.e. masked) and is outside of the determined boundary).

	Regarding claim 9,
	Watanabe discloses the elements of claim 7 as previously stated. Watanabe further discloses further comprising a user interface (at least fig. 1 (103) and corresponding disclosure in at least [0034]).
	
	Regarding claim 18,
	Watanabe discloses the elements of claim 14 as previously stated. Watanabe further teaches further comprising generating a hybrid tissue elasticity map (at least fig. 17 and corresponding disclosure) based on the determined boundary of the region of increased stiffness by masking at least one area outside of the determined boundary (at least fig. 17. Examiner notes the white portion is hidden (i.e. masked) and is outside of the determined boundary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Honjo et al. (US 20170156700 A1), hereinafter Honjo.
	Regarding claims 2 and 15, 
	Watanabe teaches the elements of claims 1 and 14 as previously stated. Watanabe further teaches wherein the processor (100) is further configured to derive a contour plot comprising a contour line demarcating regions of similar values from the qualitative tissue elasticity map (at least fig. 16 (25a and 25b) and corresponding disclosure at [0169]. Examiner notes the upper region is considered a region having similar displacement values as well).
	Watanabe fails to explicitly teach wherein the contour plot demarcates regions of similar decorrelation from the qualitative tissue elasticity map of the displacement amplitudes based on correlation values between the displacement amplitudes of the shear wave at two laterally-spaced points within the target tissue.  
	Alternatively, Honjo, in a similar field of endeavor involving ultrasound shear wave imaging, teaches deriving a contour plot (at least fig. 14 and corresponding disclosure in tat least [0152]) comprising a contour line (at least fig. 14 (62) and corresponding disclosure in at least [0152]) demarcating regions of similar decorrelation ([0152] which discloses the propagation time period image 60 is an image indicating positions having substantially the same propagation time periods as each other. Examiner notes the propagation time periods have been considered decorrelation in its broadest reasonable interpretation since it is calculated by cross-correlation of the displacement time curves [0145] and in light of [0057] of applicant’s PGPub which discloses a correlation between shear wave amplitude displacement profiles) from a qualitative tissue elasticity map (at least fig. 14 (60) and corresponding disclosure in at least [0151]) based on correlation values between the displacement amplitudes of the shear wave at two laterally-spaced points within the target tissue ([0145] which discloses the propagation time period of the shear wave is calculated on the basis of a mutual correlation among the time-displacement curves obtained in fig. 3 and [0061] which discloses fig. 3 corresponds to time-displacement curves at sampling points on scanning lines A to F which indicates the sampling points are laterally-spaced points).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Watanabe to include the qualitative tissue elasticity map of Honjo in order to provide an alternative or additional means for determining the reliability of the image (Honjo [0152]). 
	It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Watanabe to include the contour plot as taught by Honjo in order to identify regions where the propagation time period is different or determine when the reliability of the image is low. 

	Regarding claims 3 and 16,
	Watanabe teaches the elements of claim 2 and 15 previously stated. Watanabe further teaches wherein combining of the boundaries between the distinct regions the qualitative tissue elasticity map with the quantitative tissue elasticity map comprises overlaying the contour plot onto the quantitative tissue elasticity map (at least fig. 16). 	
	In the modified system of Watanabe and Honjo, the contour plot of Honjo would overlay onto the quantitative tissue elasticity map in the same manner as depicted in fig. 16 of Watanabe. 	

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Varghese.
Regarding claim 12,
Watanabe teaches the elements of claim 1 as previously stated. Watanabe fails to explicitly teach wherein the ultrasound transducer is coupled to an ablation device, the ablation device configured to ablate the region of increased stiffness or a larger region comprising the region of increased stiffness. 
Varghese, in a similar field of endeavor involving ultrasound shear wave imaging, teaches an ultrasound transducer (at least fig. 2 (30) and corresponding disclosure) coupled to an ablation device (at least fig. 2 (10) and corresponding disclosure), the ablation device configured to ablate a region of increased stiffness (at least fig. 7 (84) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Watanabe to include an ablation device as taught by Varghese in order to treat areas having increased stiffness accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claims 13 and 19,
	Watanabe teaches the elements of claims 1 and 14 as previously stated. Watanabe fails to explicitly teach wherein the region of increased stiffness comprises a thermal lesion. 
	Varghese, in a similar field of endeavor involving ultrasound shear wave imaging, teaches a region of increased stiffness comprises a thermal lesion ([0056[ which discloses the high contrast areas define a volume of a lesion and [0026] which discloses an RF ablation (i.e. thermal) lesion caused by RF ablation or heat. Examiner notes this has been interpreted as a thermal lesion). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Watanabe to include imaging a thermal lesion as taught by Varghese in order to identify regions of increased stiffness while performing ablation procedures.


Allowable Subject Matter
Claims 4-5, 10-11 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 17 recites the limitation “wherein the processor is configured to determine the boundary of the region of increased stiffness by further determining the contour line of best fit around the region of increased stiffness”. Examiner notes that claims 2 and 15 sets forth that the contour line  is included in a contour plot which demarcates regions of similar decorrelation from the qualitative tissue elasticity map and claims 1 and 14 set forth that the qualitative tissue elasticity map is of displacement amplitude of the shear wave propagating through the target tissue. The prior art of record Watanabe and Honjo teaches the elements of claims 1-3 and 14-16, however, the contour plots of Watanabe and Honjo derived from the qualitative tissue elasticity maps of tissue displacement are merely used in determining reliability of the image and would not be used in determining a contour fit of best fit around the region of interest. Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Watanabe or Watanabe and Honjo to include determining the contour line of best fit around the region of increased stiffness from a contour plot  which demarcates regions of similar decorrelation from the qualitative tissue elasticity map of tissue displacement amplitude. The combination of features prescribed in claims 1-4 and 14-17 is not taught or fairly well suggested by the prior art collectively. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793